


117 HR 2886 IH: Universal Child Care and Early Learning Act
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2886
IN THE HOUSE OF REPRESENTATIVES

April 28, 2021
Mr. Jones (for himself, Mr. Carson, Ms. Tlaib, Mr. Khanna, Mr. García of Illinois, Mrs. Napolitano, Ms. Pressley, Ms. Lee of California, Ms. Jayapal, Ms. Jacobs of California, Mr. Auchincloss, Mr. McGovern, Mr. Takano, Ms. Norton, Ms. Bush, Ms. Meng, and Ms. Clark of Massachusetts) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To establish universal child care and early learning programs.


1.Short titleThis Act may be cited as the Universal Child Care and Early Learning Act. IChild care and early learning programs 101.Statement of purposesThe purposes of this title are—
(1)to provide all young children with a fair and full opportunity to reach their full potential, by establishing and expanding programs, to create universal, comprehensive child care and early learning programs that are available to all young children; (2)to ensure that families can access affordable, high-quality child care and early learning programs regardless of circumstance;
(3)to promote the school readiness of all young children by enhancing their cognitive, social, emotional, and physical development— (A)in a learning environment that supports children's growth in language, literacy, mathematics, science, cognitive abilities, social and emotional functioning, creative arts, physical skills, and approaches to learning; and
(B)through the provision to children and their families of health, educational, nutritional, social, and other services that are determined, based on family needs assessments, to be necessary; (4)to recognize and build upon the experience and success gained through the Head Start program, the military child care program, and similar efforts;
(5)to provide that decisions on the nature of such child care and early learning programs be made at the community level with the full involvement of parents, family members, and other individuals and organizations in the community; and (6)to establish the legislative framework for child care and early learning services.
102.DefinitionsFor purposes of this title: (1) Child care and early learning programThe term child care and early learning program means any program that provides child care and early learning services in child care and early learning centers (including schools) or in family child care homes.
(2)Child with a disabilityThe term child with a disability means— (A)a child with a disability, as defined in section 602(3) of the Individuals with Disabilities Education Act (20 U.S.C. 1401(3)); and
(B)an infant or toddler with a disability, as defined in section 632(5) of such Act (20 U.S.C. 1432(5)). (3)CommunityThe term community means a city, county, or multicity or multicounty unit within a State, an Indian reservation (including Indians in any nearby off-reservation area designated by an appropriate tribal government in consultation with the Secretary), or a neighborhood or other area (irrespective of boundaries or political subdivisions) that provides a suitable organizational base and possesses the commonality of interest needed to operate a child care and early learning program.
(4)Covered childThe term covered child means a child who— (A)is—
(i)not younger than 6 weeks of age; and (ii)not yet required to attend school, under the laws of compulsory school attendance of the State in which the child resides; and
(B)meets the requirements of regulations issued under section 124. (5)Dual language learnerThe term dual language learner means a child who is acquiring two or more languages at the same time, or a child who is learning a second language while continuing to develop the child's first language, including a child who may also be identified by a State or locality as bilingual, an English language learner, limited English proficient, an English learner, or a child who speaks a language other than English.
(6)Family literacy servicesThe term family literacy services means services that— (A)are family literacy services, as defined in section 637 of the Head Start Act (42 U.S.C. 9832); and
(B)meet the requirements of section 641A of such Act (42 U.S.C. 9836a). (7)Financial assistanceThe term financial assistance includes assistance provided by grant, agreement, or contract, for which payments may be made in installments and in advance or by way of reimbursement with necessary adjustments on account of overpayments or underpayments.
(8)Full-working-dayThe term full-working-day means not less than 10 hours per day. Nothing in this paragraph shall be construed to require an entity to provide services to a child who has not reached the age of compulsory school attendance for more than the number of hours per day permitted by State law (including regulation) for the provision of services to such a child. (9)HealthThe term health, when used to refer to services or care provided to children enrolled in a child care and early learning program, their parents, or their siblings, shall be interpreted to refer to both physical and mental health.
(10)Homeless childThe term homeless child means an individual described in section 725(2) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2)). (11)IndianThe term Indian means an individual who is—
(A)a member of an Indian tribe or band, as membership is defined by the tribe or band, including— (i)any tribe or band terminated since 1940; and
(ii)any tribe or band recognized by the State in which the tribe or band resides; (B)a descendant of an individual described in subparagraph (A);
(C)considered by the Secretary of the Interior to be an Indian for any purpose; (D)an Eskimo, Aleut, or other Alaska Native; or
(E)a member of an organized Indian group that received a grant under the Indian Education Act of 1988 as in effect on October 19, 1994. (12)Indian tribeThe term Indian tribe means an Indian tribe, within the meaning of part A of title VI of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7401 et seq.).
(13)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). (14)Local educational agencyThe term local educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
(15)LocalityThe term locality means any city, municipality, county, or other political subdivision of a State having general governmental powers, or any combination of such political subdivisions. (16)Low-incomeThe term low-income, used with respect to a child or other individual, means an individual in a family with a family income that is not more than 200 percent of the poverty line.
(17)Migrant or seasonal child care and early learning programThe term migrant or seasonal child care and early learning program means— (A)with respect to services for migrant farmworkers, a child care and early learning program that serves families who are engaged in agricultural labor and who have changed their residence from one geographic location to another in the preceding 2-year period; and
(B)with respect to services for seasonal farmworkers, a child care and early learning program that serves families who are engaged primarily in seasonal agricultural labor and who have not changed their residence to another geographic location in the preceding 2-year period. (18)Military child care programThe term military child care program means the program carried out under subchapter II of chapter 88 of title 10, United States Code.
(19)Native HawaiianThe term Native Hawaiian has the meaning given the term in section 6207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517). (20)Poverty lineThe term poverty line means the official poverty line (as defined by the Office of Management and Budget) based on the most recent data available from the Bureau of the Census—
(A)adjusted to reflect the percentage change in the Consumer Price Index For All Urban Consumers, issued by the Bureau of Labor Statistics, during the annual or other interval immediately preceding the date on which such adjustment is made; and (B)adjusted for family size.
(21)Professional developmentThe term professional development means the career-pathway aligned mechanisms that contribute to ensuring that a member of the early care and education workforce, in any setting, has or is working towards obtaining the degrees and other credentials needed to demonstrate the necessary knowledge and competencies for quality provision of child care and early learning services. (22)Scientifically valid researchThe term scientifically valid research includes applied research, basic research, and field-initiated research, in which the rationale, design, and interpretation are soundly developed in accordance with principles of scientific research.
(23)SecretaryThe term Secretary means the Secretary of Health and Human Services. (24)StateThe term State means—
(A)a State, as defined in section 637 of the Head Start Act; and (B)the Republic of Palau—
(i)for each of fiscal years 2022 through 2026; and (ii)(if legislation approving a new agreement regarding United States assistance for the Republic of Palau has not been enacted by September 30, 2024), for each subsequent fiscal year for which such legislation has not been enacted.
(25)Tribal landThe term tribal land means a reservation, the land of an Indian tribe, or land designated by Hawaii as under the control of Native Hawaiians for purposes of this title. (26)Tribal organizationThe term tribal organization means—
(A)the recognized governing body of any Indian tribe, and any legally established organization of Indians which is controlled, sanctioned, or chartered by such governing body or which is democratically elected by the adult members of the Indian community to be served by such organization and which includes the maximum participation of Indians in all phases of its activities, except that in any case where a contract is let or grant made to an organization to perform services benefitting more than one Indian tribe, the approval of each such Indian tribe shall be a prerequisite to the letting or making of such contract or grant; and (B)includes a Native Hawaiian organization, as defined in section 6207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517) and a private nonprofit organization established for the purpose of serving youth who are Indians or Native Hawaiians.
103.Authorization of appropriations; appropriations
(a)AppropriationsThere are authorized to be appropriated and there are appropriated to carry out this title (other than the activities described in subsection (b)), including meeting the entitlement requirements of section 111(b), such sums as may be necessary. (b)Authorization of appropriationsThere is authorized to be appropriated to carry out activities under sections 135, 136, 137, 138, 151, 152, and such administrative activities as the Secretary determines to be necessary and appropriate to carry out this title, $500,000,000 for each of fiscal years 2022 through 2032.
APrime sponsors and providers
111.Financial assistance for child care and early learning programs
(a)In generalThe Secretary shall provide financial assistance for carrying out child care and early learning programs under this title to prime sponsors, to provide family-centered services to children to promote their development and learning, pursuant to plans and applications approved in accordance with the provisions of this title. (b)EntitlementEach covered child shall be entitled to participate in a child care and early learning program that meets the requirements of this title. The entitlement shall not be a capped entitlement.
112.Allocation of funds; payments
(a)Allocation to activitiesThe Secretary shall allocate the amounts appropriated for carrying out this title for any fiscal year after fiscal year 2021, in the following manner: (1)Child care and early learning programsThe amount made available under section 103(a) shall be used for the purpose of providing financial assistance to carry out child care and early learning programs under this title for covered children, other than activities described in paragraph (2).
(2)Administrative and enhancement activitiesOf the amounts appropriated under section 103(b)— (A)such portion, but not less than 50 percent, shall be used for the purpose of carrying out activities under sections 135 and 136 and such administrative activities as the Secretary determines to be necessary and appropriate to carry out this title;
(B)such portion, but not less than 20 percent, shall be used for the purpose of carrying out activities under section 151; and (C)the remainder of such amounts shall be used for the purpose of carrying out activities under sections 137, 138, and 152.
(3)Flexibility for emergency supplemental fundingNotwithstanding paragraph (2), the Secretary may, after providing appropriate notice and written justification to Congress, redirect any amounts appropriated under section 103(b) as the Secretary determines to be necessary and appropriate to carry out section 151 for the purpose of carrying out activities under section 151. (b)PublicationAs soon as practicable after funds are appropriated under section 103(b) for any fiscal year, the Secretary shall publish in the Federal Register the amounts made available for that fiscal year to carry out each of the activities described in subsection (a)(2).
(c)Payments
(1)In general
(A)Authority for paymentsIn accordance with this subsection, the Secretary shall pay, from the allocation under subsection (a)(1), the Federal share of the costs of providing child care and early learning programs, in accordance with plans under sections 113 and 114 that have been approved as provided in this title. (B)Manner and timing for paymentsThe Secretary may make such financial assistance as may be necessary to carry out this title. The Secretary may also withhold funds otherwise payable under this title in order to recover any amounts expended in the current or immediately prior fiscal year in violation of any provision of this title or any term or condition of financial assistance under this title.
(2)Federal share
(A)In generalExcept as provided in subparagraphs (B) through (E) and section 151, the Federal share of the costs of providing child care and early learning programs for covered children shall be not more than 80 percent. (B)Low-income childrenThe Federal share shall be 80 percent of the costs of providing child care and early learning programs for low-income covered children.
(C)Children who are not low-incomeThe Federal share shall be 50 percent of the costs of providing child care and early learning programs for covered children who are not low-income children. (D)Children of migrant and seasonal farmworkersThe Secretary shall pay for 100 percent of the costs of providing child care and early learning programs for covered children of migrant and seasonal farmworkers under this title.
(E)Native american childrenThe Secretary shall pay each prime sponsor designated under section 113 for 100 percent of the costs of providing child care and early learning programs for covered children in Indian tribes and Native Hawaiian covered children under this title. (F)Administrative amountWhen making a payment described in paragraph (1) to any prime sponsor for the Federal share of the costs of providing a child care and early learning program, the Secretary shall also make a payment to the prime sponsor of not more than 100 percent of the costs for staff and other administrative expenses of the prime sponsor, including such costs and expenses related to quality improvement (such as conducting monitoring and training) and operating the Child Care and Early Learning Council, but not to exceed an amount which is reasonable when compared with such costs and expenses for other prime sponsors.
(3)Rate analysis
(A)ProcessThe Secretary shall, on the basis of recommendations by an committee of experts outside the Department of Health and Human Services, establish and implement a process for determining the costs described in paragraph (1)(A) and ensuring that the requirement of subparagraph (B) is met. (B)Sufficiency requirementThe Secretary shall ensure that the Federal share determined under paragraph (2) is sufficient to ensure that a prime sponsor can meet all requirements under this title, including the national program standards under section 121, compensation provisions under section 136(b), and provisions relating to comprehensive services and access to services.
(4)Non-Federal share
(A)SourcesThe non-Federal share of the costs described in paragraph (1) may be provided through public or private funds (including labor union or employer contributions) and may be in cash or in kind, fairly evaluated, including facilities, goods, or services. (B)Fees from familiesFees collected for services provided pursuant to section 114(j) may be used toward the non-Federal share. Such fees collected from a family may not exceed 7 percent of the family income, regardless of the number of children served from that family.
(C)Excess contributionsIf, with respect to any fiscal year, a prime sponsor provides a non-Federal share, for any program that exceeds its requirements for such a share, such excess may be applied toward meeting the requirements for such a share for the subsequent fiscal year under this title. (d)Maintenance of effortNo State or locality shall reduce its expenditures for child care and early learning programs (including home-based child care and early learning programs) because of financial assistance provided under this title.
113.Designation of prime sponsors
(a)Authority To designate
(1)Qualified entitiesIn accordance with the provisions of this section, a State, locality, Indian tribe, tribal organization, or public or private nonprofit agency or organization, meeting the requirements of this title may be designated by the Secretary as a prime sponsor for the purpose of entering into arrangements to carry out child care and early learning programs under this title. (2)Prime sponsorship plansAn entity may be designated by the Secretary as a prime sponsor for a period of fiscal years only pursuant to an application in the form of a prime sponsorship plan which was submitted by such entity and approved by the Secretary in accordance with the provisions of this title. At a minimum, the plan shall—
(A)describe the service area to be served and how the program will be delivered; (B)provide a comprehensive child care and early learning plan, as described in section 114(b); and
(C)demonstrate that the entity has the authority under its charter or applicable law to receive and administer funds under this title, funds and contributions from private or public sources that may be used in support of a child care and early learning program, and funds under a Federal or State assistance program that may be so used. (3)ApprovalNo prime sponsorship plan, or modification of the plan, submitted by an entity under this section shall be approved by the Secretary unless the Secretary determines, in accordance with regulations which the Secretary shall prescribe, that—
(A)the local educational agency for the service area and other appropriate educational and training agencies and institutions have had an opportunity to submit comments to the entity and to the Secretary; (B)appropriate officials from Indian tribes or tribal organizations have had an opportunity to submit comments to the entity and to the Secretary; and
(C)the Governor of the State has had an opportunity to submit comments to the entity and to the Secretary. (4)Joint submissionIn order to contribute to the effective administration of this title, the Secretary shall establish appropriate procedures to permit an entity described in subsection (a)(1) and a State to submit jointly a single comprehensive child care and early learning plan for the service areas the entity and State propose. If the Secretary approves such a plan, the Secretary may designate the entity as a prime sponsor, and the State as a prime sponsor, for the corresponding service areas.
(b)Additional approval procedures
(1)Locality over population thresholdThe Secretary shall approve a prime sponsorship plan submitted by a locality if— (A)the locality meets a population threshold determined by the Secretary, except that the Secretary may waive the population threshold if it creates a barrier to providing child care and early learning services in a service area of a specified type, such as a rural region;
(B)the plan meets the requirements of subsection (a) and includes adequate provisions for carrying out child care and early learning programs in the area of such locality; and (C)the locality is a—
(i)city; (ii)county; or
(iii)other unit of general local government, including a local educational agency, as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (2)Localities with common geographical areaIn the event that the area under the jurisdiction of a unit of general local government described in clause (i), (ii), (iii), or (iv) of paragraph (1)(C) includes any common geographical area with the geographical area covered by another such unit of general local government, the Secretary shall designate to serve such common area the unit of general local government that—
(A)the Secretary determines has the capability of more effectively carrying out the purposes of this title with respect to such area; and (B)has submitted a plan which meets the requirements of subsection (a) and includes adequate provisions for carrying out child care and early learning programs in such area.
(3)Localities
(A)Submission by combinationIn the event that the Secretary determines that a locality does not meet the requirements for designation as a prime sponsor under this section, the Secretary shall take steps to encourage the submission of a prime sponsorship plan, covering the area of such locality, by a combination of localities which are adjoining and possess a sufficient commonality of interest. (B)ApprovalThe Secretary shall approve a prime sponsorship plan submitted by such a combination of localities, if the Secretary determines that the plan so submitted meets the requirements of subsection (a) and includes adequate provisions for carrying out child care and early learning programs in the area covered by the combination of such localities.
(4)Indian tribes and tribal organizationsThe Secretary shall approve a prime sponsorship plan submitted by an Indian tribe or tribal organization if the Secretary determines that the plan so submitted meets the requirements of subsection (a) and includes adequate provisions for carrying out child care and early learning programs in the area to be served. (5)StatesThe Secretary shall approve a prime sponsorship plan submitted by a State if the Secretary determines that the plan so submitted—
(A)meets the requirements of subsection (a); (B)includes adequate provisions for carrying out child care and early learning programs in the area to be served;
(C)contains a commitment to coordinating the State's early childhood programs to create a cohesive system, for children from birth to entry into kindergarten, for providing child care and early learning services; (D)demonstrates that the State can deliver a child care and early learning program that ensures coverage of—
(i)the entire State; or (ii)the portions of the State that are not proposed to be covered by other entities submitting applications under subsection (a)(2); and
(E)demonstrates that the State can deliver such a program with sufficient local administration, governance, and input. (6)Two phases of application review (A)In generalThe Secretary shall establish two phases of review for applications in the form of prime sponsorship plans. Entities submitting such applications for the first phase of review shall be given preference for designation under subsection (a).
(B)First phaseStates, Indian tribes, tribal organizations, entities applying to carry out migrant or seasonal child care and early learning programs, and entities and States submitting applications jointly may submit applications described in subparagraph (A) for the first phase of application review. (C)Second phaseLocalities, public or private nonprofit agencies or organizations, and entities described in subparagraph (B) may submit applications described in subparagraph (A) for the second phase of application review.
(c)Disapproval; withdrawal of approvalA prime sponsorship plan submitted under this section may be disapproved or a prior designation of a prime sponsor may be withdrawn only if the Secretary, in accordance with regulations which the Secretary shall prescribe, has provided— (1)written notice of intention to disapprove such plan or withdraw such designation, including a statement of the reasons;
(2)a reasonable time in which to submit corrective amendments to such plan or undertake other necessary corrective action; and (3)an opportunity for a public hearing upon which basis an appeal to the Secretary may be taken as of right.
(d)Unserved areasIn the event that a prime sponsorship plan has not been submitted or approved, if a prime sponsor designation has been withdrawn, or if the needs of seasonal and migrant farmworkers, minority groups, or low-income individuals are not being met, for a service area, the Secretary may enter into an agreement with an organization, such as a national nonprofit organization, to serve as the prime sponsor for such an area. The Secretary shall meet the requirements described in subsection (g) before entering into the agreement. (e)Designation renewal (1)Designation renewalA prime sponsor shall obtain renewal of the designation of the prime sponsor not more frequently than every 3 years and not less frequently than every 5 years.
(2)System for designation renewalThe Secretary shall develop a system for prime sponsors to renew their designation, under which the Secretary shall determine if a prime sponsor is delivering a high-quality and comprehensive child care and early learning program that meets the health, educational, nutritional, and social needs of the children and families it serves, and meets program and financial management requirements and standards described in section 121(a), and governance and legal requirements. (f)Prohibition against entities other than Indian tribes or tribal organizations receiving a grant for a child care and early learning program on Indian land (1)In generalNotwithstanding any other provision of law, except as provided in paragraph (2), under no condition may an entity other than an Indian tribe or tribal organization receive a grant to carry out a child care and early learning program on tribal land.
(2)Exceptions
(A)No Indian tribe or tribal organization availableIn a service area in which there is no Indian tribe or tribal organization available for designation to carry out an child care and early learning program on Indian land, an entity that is not a tribal organization may receive a grant to carry out an child care and early learning program on Indian land, but only until such time as an Indian tribe or tribal organization in such service area becomes available and is designated pursuant to this section. (B)Joint prime sponsorsFor a service area that consists of any non-reservation Indian land, if the Indian tribe or tribal organization involved is not interested in serving or does not have the capacity to serve the entire service area, the Indian tribe or tribal organization may work with another prime sponsor to jointly serve as prime sponsors for the service area.
(g)Family, child care worker, and community participationThe Secretary shall— (1)significantly involve parents, family members, family child care home providers, child care and early learning staff, labor unions, and community residents in the service area for the program involved, in the process for designation of prime sponsors; and
(2)ensure that the persons selected to be involved in that process shall reflect the diversity of the service area, with respect to income, culture, race and ethnicity, language, and status as a migrant or seasonal farmworker, Indian, or Native Hawaiian. 114.Powers and functions of prime sponsors (a)AuthorityIf an entity has been designated as a prime sponsor under this title—
(1)the entity may receive and administer funds under this title, funds and contributions from private or local public sources that may be used in support of a child care and early learning program, and funds under a Federal or State assistance program related to the provision of child care and early learning services; (2)the entity may transfer funds so received, and delegate powers to other agencies, subject to the powers of its governing board and its overall program responsibilities;
(3)the entity's power to transfer funds and delegate powers shall include the power to make transfers and delegations for services in all cases where the transfers and delegations will contribute to efficiency and effectiveness or otherwise further program objectives; and (4)the entity may set up a process to negotiate wages, benefits, hours, and working conditions of teachers and other staff in the corresponding child care and early learning program.
(b)Comprehensive child care and early learning plans
(1)In generalFinancial assistance under this title may be provided by the Secretary to an entity that is a prime sponsor designated pursuant to section 113 only pursuant to an application in the form of a comprehensive child care and early learning plan which was submitted annually by such entity and approved by the Secretary in accordance with the provisions of this title. (2)ContentsAny such plan shall set forth a comprehensive proposal, for providing child care and early learning services in the service area, which—
(A)assesses all child care and early learning needs and goals within the area and the applicant's proposal for addressing those needs; (B)describes the demographic and economic data and other criteria the prime sponsor proposes to use to determine whether a community is in particular need of child care; 
(C)identifies specific communities determined to be in particular need of child care, where such communities are located, the size and scope of such areas, and the age groups of children in need of child care in such areas; (D)describes how the prime sponsor will increase the child care supply, quality, and affordability for all families in communities of particular need, which may include providing start-up funding, technical assistance, training and professional development for the child care workforce, enhanced compensation, and other activities; 
(E)describes how the prime sponsor will provide comprehensive health, mental health, education, parental or family member involvement, nutritional, social, and other services for the children that need child care and early learning services, including appropriate screening and referrals for children with challenging behaviors and other mental health needs; (F)provides that services are full-working-day and full calendar year long, and ensures that the available hours of services are responsive to the needs of families in the service area, including, as appropriate, nonstandard hour care;
(G)describes how the prime sponsor will guarantee all children in the service area access to the child care and early learning program and use funds provided under section 112(a)(1) for child care and early learning services; (H)describes how the prime sponsor will promote children’s mental health, social and emotional well-being, and overall health, by providing supports for positive learning environments for the children, including—
(i)strategies for supporting children with challenging behaviors and other social, emotional, and mental health concerns; and (ii)teacher training and mental health consultations for both staff and children of the child care and early learning program;
(I)includes a policy on suspension and expulsion that— (i)prohibits or severely limits the use of suspension due to a child’s behavior and ensures suspensions are only temporary in nature;
(ii)prohibits expelling or unenrolling a child from the program because of the child’s behavior; and (iii)provides that, in the case of a child exhibiting persistent and serious challenging behaviors, the program provider will—
(I)explore all possible steps and document all steps taken to address such behaviors; (II)make efforts to facilitate the child’s safe participation in the program; and
(III)after taking the steps described in subclauses (I) and (II), if the provider determines, in consultation with parents and other professionals, that the program is not the most appropriate placement for the child, work with the parents to directly facilitate the transition of the child to a more appropriate placement; (J)provides that funds received under section 112(a)(1) will be used for a child care and early learning program for covered children;
(K)describes how, in the case of a prime sponsor located within or adjacent to a metropolitan area, the prime sponsor will coordinate activities with other prime sponsors located within such metropolitan area; (L)provides that, to the extent feasible, the child care and early learning program will include children from a range of socioeconomic backgrounds, and that children will have access to all child care and early learning service providers in the service area, with priority given to the provider preferences stated by the parents and family members of low-income children;
(M)ensures that, where socioeconomic diversity of children among providers in the service area cannot be achieved, the share of program costs not covered through the Federal share or program fees does not fall on a single provider or a subset of providers within the service area; (N)provides that services will be culturally, linguistically, and developmentally appropriate;
(O)provides that services will take into account the unique needs of communities, families, and children in the service area, including low-income children, children with incarcerated parents, homeless children, and children who are dual language learners; (P)describes a system for offering child care and early learning options, for facilitating the selection of such an option, and for enrollment of children, which may include establishing and operating a website for families;
(Q)describes how the prime sponsor will conduct outreach to all families in the service area and referrals, using the appropriate medium for families who speak a language other than English; (R)provides equitably for the child care and early learning needs of all covered children within the service area, and promotes equity and addresses disparities in the provision of services, including equity and disparities related to income, culture, race and ethnicity, language, or status as a child of a migrant or seasonal farmworker, as a child belonging to an Indian tribe, or as a Native Hawaiian child;
(S)provides, insofar as possible, for coordination of the child care and early learning program with other social programs; (T)provides for—
(i)direct participation of parents, family members, and child care and early learning program staff, including teachers and paraprofessionals, in the conduct of overall direction of, decision-making for, and evaluation of the child care and early learning program; and (ii)sufficient support for the persons described in clause (i) to participate in the activities described in clause (i);
(U)provides to the extent feasible for the employment as both professionals and paraprofessionals of residents in the service area in a way that takes into account the cultural, racial and ethnic, and linguistic diversity of the families served; (V)includes to the extent feasible a career development plan for paraprofessional and professional training, education, and advancement on a career ladder;
(W)provides that, insofar as possible, persons residing in the service area will receive jobs, including in-home and part-time jobs, and opportunities for training in programs under sections 135 and 136, with special consideration for career opportunities for low-income individuals; (X)provides for the regular and frequent dissemination of information in the language of those to be served, to assure that parents, family members, and interested persons in the service area are fully informed of services available through the child care and early learning program, and of the activities of the prime sponsor’s Child Care and Early Learning Council;
(Y)provides for coordination with administrators of programs and services that are related to child care and early learning programs and services and that are not funded through this title, including programs conducted under the auspices of or with the support of business or financial institutions or organizations, industry, labor unions, employee or labor-management organizations, or other community groups; (Z)as applicable, describes any arrangements for the delegation, under the supervision of the Child Care and Early Learning Council, to public or private agencies or organizations, of responsibilities for the delivery of child care and early learning services for which financial assistance is provided under this title or for planning or evaluation services to be made available with respect to a child care and early learning program under this title;
(AA)contains plans for regularly conducting surveys and analyses of needs for the child care and early learning program in the service area and for submitting to the Secretary a comprehensive annual report and evaluation in such form and containing such information as the Secretary shall require by regulation; (BB)provides that—
(i)services for children with disabilities at the State, tribal, and local levels will be available, in the child care and early learning program approved under the plan; and (ii)formal linkages are in place between the program and providers of early intervention services for infants and toddlers with disabilities;
(CC)provides assurances satisfactory to the Secretary that the non-Federal share requirements described in section 112(c) will be met; (DD)provides for such fiscal control, fiscal staffing, and funding accounting procedures as the Secretary may prescribe to assure proper disbursement of and accounting for Federal funds paid to the prime sponsor;
(EE)provides that the child care and early learning program, or services within the program, under this title shall be provided only for children whose parents or legal guardians have requested the services; (FF)sets forth satisfactory provisions for establishing, consistent with subsection (d)(1), and maintaining a Child Care and Early Learning Council which meets the requirements of subsection (d);
(GG)provides verification that the sponsor and its delegate providers— (i)will recognize and bargain with labor unions representing family child care home providers, teachers and other staff of child care and early learning programs in order to meet the requirements set forth in section 136 and for other purposes; and
(ii)will not assist in, promote, or deter labor union organizing; (HH)provides an annual technical assistance and training plan;
(II)provides for collection and reporting of program performance data in both an aggregate form and disaggregated by family income, culture, race and ethnicity, and primary language; (JJ)documents a written affirmation, signed by the appropriate officials from Indian tribes or tribal organizations approved by the tribes or Native Hawaiian groups, which recognizes that the prime sponsor has engaged in timely and meaningful consultation with the appropriate officials from Indian tribes or tribal organizations if—
(i)a program is being operated on or near an Indian reservation, or if more than 15 percent of children enrolled in the program are Indians or Native Hawaiians; and (ii)the prime sponsor is not an Indian tribe or tribal organization;
(KK)provides that services will be provided with a holistic and multi-generational approach that includes promoting the well-being of pregnant women and engaging expectant parents during prenatal and early months; (LL)describes how the sponsor will ensure that key workplace protections and rights, similar to the protections and rights specified in the National Labor Relations Act (29 U.S.C. 151 et seq.), are provided;
(MM)describes how the sponsor will implement a process in which, through their labor unions, family child care home providers and child care and early learning center staff participate in a collective process to set wages, benefits, hours, and minimum standards for working conditions; (NN)describes how the sponsor will ensure that family child care home providers, including teachers and other staff of family child care home providers, and teachers and other staff at a child care and early learning center (including employees of a delegate provider) are paid compensation that meets the requirements of section 136(b);
(OO)provides that the sponsor will provide teachers and other staff with supports that are high-quality, research-based, and rooted in adult learning theory; (PP)provides that the program will be accessible to, and that staff will receive training on working with, children with disabilities and parents with disabilities; and
(QQ)meets any other requirements or provides any information the Secretary requires by regulation. (c)UsesThe Secretary shall provide the financial assistance to a prime sponsor, for the planning, conduct, administration, and evaluation of a child care and early learning program that delivers services in accordance with the requirements of the comprehensive child care and early learning plan specified under subsection (b), and for implementing the following activities:
(1)
(A)Provide for family member and community involvement, including the involvement of parents, family members, community residents, current or future staff of a child care and early learning program, and local businesses, in the design and implementation of the program. (B)The prime sponsor shall—
(i)provide for the involvement in a manner that recognizes parents and family members as their children’s primary teachers and nurturers; and (ii)implement intentional strategies to engage parents and family members in their children’s learning and development and support parent-child relationships.
(2)Provide for implementing additional activities, other than the activities described in paragraph (1), that the Secretary determines to be appropriate by regulation, which additional activities may include— (A)activities to support family well-being related to family safety, health, and economic stability, including substance abuse counseling (either directly or through referral to local entities), which may include providing information on the effect of prenatal exposure to drugs and alcohol; and
(B)other activities designed to facilitate a partnership in the program with parents in supporting the development and early learning of their child, including providing— (i)training in basic child care and early learning (including cognitive, social, and emotional development);
(ii)assistance in developing adult or family literacy and communication skills; (iii)opportunities to share experiences with other parents (including parent-mentor relationships);
(iv)health services, including information on maternal depression and mental health; (v)regular in-home or virtual visitation; or
(vi)family literacy services. (3)Provide, with respect to each participating family, a family needs assessment that includes consultation with the parents (including, in this paragraph, foster parents, grandparents, and kinship caregivers, where applicable) in the family’s preferred language or through an interpreter, to the extent practicable, and ensure parents have the opportunity to share personal information in an environment in which the parents feel safe.
(4)Provide to parents of dual language learners outreach and information, in an understandable and uniform format and, to the extent practicable, in a language that the parents can understand. (5)Promote the continued partnership in the program of the parents (including, in this paragraph, foster parents, grandparents, and kinship caregivers, as appropriate) of children that participate in child care and early learning programs in the education of their children upon transition of their children to school, by working with the local educational agency—
(A)to implement strategies and activities, including providing information and training to the parents— (i)to help parents advocate for and promote successful transitions to kindergarten for their children, including helping parents continue to be involved in the education and development of their child, and to help parents understand and prepare to exercise their rights and responsibilities concerning the education of their children;
(ii)in the case of parents with children who receive services under section 619 or part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431 et seq.), to collaborate with the parents, and the local agency responsible for providing such services, to support the children and parents in transitioning to a new setting in elementary school; and (iii)to prepare parents—
(I)to understand and work with schools in order to communicate with teachers and other school personnel; (II)to continue to support their children's learning, in an elementary school setting; and
(III)to participate as appropriate in decisions relating to the education of their children and advocate for their children's needs; and (B)to advocate for the local educational agency to ensure that schools have a process in place to take other actions, as appropriate and feasible, to support the active involvement of the parents with schools, school personnel, and school-related organizations.
(6)Establish effective procedures for timely referral of children with disabilities to the State or local agency providing services under section 619 or part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431 et seq.), and collaboration with that agency. (7)Establish effective procedures—
(A)for providing necessary early intervention services and special education and related services to children with developmental delays and disabilities prior to an eligibility determination by the State or local agency responsible for providing services under section 619 or part C of such Act; and (B)in the case of a child for whom an evaluation determines that the child is not eligible for early intervention services or special education and related services under the Individuals with Disabilities Education Act (20 U.S.C. 1400), but who has a documented significant delay, for partnering with parents to help the parents access services and supports to help address the child’s identified needs through health insurance or other means.
(8)Ensure that each family with a covered child who requests a placement receives one in the service area and, in making the placement, recognize and take into account the family’s needs regarding setting (such as a family child care home or center-based setting), cultural and linguistic preferences, operating schedule, and preferences on location. (9)Provide both center-based and family child care home options for child care and early learning services to families.
(d)Program governance
(1)Advisory councilUpon receiving designation as a prime sponsor, the prime sponsor shall establish a Child Care and Early Learning Advisory Council (referred to in this section as a Council and maintain the Council to advise the prime sponsor and assist in the coordination of program services and implementation. (2)State councilIn the event that the prime sponsor is a State, the Council shall coordinate activities with the State Advisory Council on Early Childhood Education and Care designated or established under section 642B(b) in the Head Start Act (42 U.S.C. 9837b(b)).
(3)Overall composition
(A)In generalThe Secretary shall establish the composition requirements for the Council ensuring that the Council has representation of— (i)parents or family members of children served by child care and early learning programs;
(ii)staff and providers of child care and early learning programs, or their representatives; and (iii)other relevant stakeholders.
(B)RepresentationMembers of the Council shall reflect the population served by the prime sponsor, with respect to income, culture, race and ethnicity, language, and status as a migrant or seasonal farmworker, Indian, or Native Hawaiian. (4)ChairpersonEach Council shall select its own chairperson, from among the members of the Council.
(5)Conflict of interest
(A)In generalMembers of the Council shall— (i)not have a financial conflict of interest with the prime sponsor;
(ii)not receive compensation for serving on the Council or for providing services to the prime sponsor; (iii)not be employed, nor shall members of their immediate family be employed, by a prime sponsor in the service area; and
(iv)as a Council, operate as an entity independent of staff employed by the prime sponsor. (B)ExceptionIf an individual holds a position as a result of public election or political appointment, and such position carries with it a concurrent appointment to serve as a member of a Council, and such individual has any conflict of interest described in clause (ii) or (iii) of subparagraph (A)—
(i)such individual shall not be prohibited from serving on such body and the Council shall report such conflict to the Secretary; and (ii)if the position held as a result of public election or political appointment provides compensation, such individual shall not be prohibited from receiving such compensation.
(6)ResponsibilitiesThe Council shall provide regular advice and guidance to the prime sponsor on the basic goals, policies, actions, and procedures, at a basic level, for the prime sponsor relating to the child care and early learning program involved, including policies with respect to planning, general supervision and oversight, overall coordination, personnel, budgeting, funding, and monitoring and evaluation, of the programs. (e)Program governance administration (1)Impasse policiesThe Secretary shall develop policies, procedures, and guidance for prime sponsors concerning the resolution of internal disputes, including any impasse in the governance of child care and early learning programs.
(2)Conduct of responsibilitiesEach prime sponsor shall ensure the sharing of accurate and regular information for use by the Council, about program planning, policies, and operations. (3)Training and technical assistanceAppropriate training and technical assistance shall be provided to the members of the Council to ensure that the members understand the information the members receive and can effectively oversee and participate in the child care and early learning program of the prime sponsor.
(f)Collaboration and coordinationOn receiving designation as a prime sponsor, the prime sponsor shall ensure that the child care and early learning program is implemented in a way that promotes collaboration and coordination with public and private entities, to the maximum extent practicable, to improve the availability and quality of services to children and families, including implementing each of the following activities: (1)Conduct outreach to schools in which children participating in the child care and early learning program will enroll following the program, local educational agencies, the local business community, community-based organizations, faith-based organizations, museums, health care providers, and libraries to generate support and leverage the resources of the entire local community in order to improve school readiness.
(2)Coordinate activities and collaborate with entities (including providers) carrying out programs under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.), section 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a), parts B and E of title IV of the Social Security Act (42 U.S.C. 621 et seq., 670 et seq.), subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.), section 619 and part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431 et seq.), or the Head Start Act (42 U.S.C. 9831 et seq.), and other entities providing early childhood education and development programs or services. (3)Take steps to coordinate activities with the local educational agency serving the service area involved and with schools in which children participating in the child care and early learning program will enroll following the program, including—
(A)collaborating on the shared use of transportation and facilities, in appropriate cases; (B)collaborating to reduce the duplication and enhance the efficiency of services while increasing the program participation; and
(C)exchanging information on the provision of noneducational services. (4)If there is a public preschool program in the service area that is not a prime sponsor nor a participant in the child care and early learning program, enter into a memorandum of understanding with the local entity responsible for managing the preschool program, not later than 1 year after the date of enactment of this Act, that shall—
(A)
(i)provide for a review of each of the activities described in clause (ii); and (ii)include plans to coordinate, as appropriate, activities regarding—
(I)educational activities, curricular objectives, and instruction; (II)public information dissemination and access to programs for families contacting the child care and early learning program or the preschool program;
(III)selection priorities for eligible children to be served by the child care and early learning program or any of the preschool programs; (IV)service areas;
(V)staff training, including opportunities for joint staff training on topics such as academic content standards, instructional methods, curricula, and social and emotional development; (VI)program technical assistance;
(VII)provision of additional services to meet the needs of parents or family members, as applicable; (VIII)communications and outreach to parents and family members for smooth transitions to kindergarten as required in paragraphs (3) and (6) of section 122(a);
(IX)provision and use of facilities, transportation, and other program elements; and (X)other elements mutually agreed to by the parties to such memorandum;
(B)be submitted to the Secretary and the State Director of Child Care and Early Learning Program Collaboration not later than 30 days after the parties enter into such memorandum; and (C)be revised periodically and renewed biennially by the parties to such memorandum, in alignment with the beginning of the school year.The requirements of the preceding sentence shall not apply where the local entity responsible for managing the public preschool program is unable or unwilling to enter into such a memorandum, and the prime sponsor shall inform the Secretary and the State Director of Child Care and Early Learning Program Collaboration of such inability or unwillingness. 
(g)Standards, curricula, and assessmentOn receiving designation as a prime sponsor, the prime sponsor shall ensure that the child care and early learning program will— (1)take steps to ensure, to the maximum extent practicable, that children maintain the developmental and educational gains achieved and build upon such gains in further schooling;
(2)meet the national program standards set forth in section 121(a); (3)implement a research-based early childhood curriculum that—
(A)promotes young children’s school readiness in the areas listed in section 121(a)(4)(A)(ii); (B)is based on scientifically valid research and has standardized training procedures and curriculum materials to support implementation;
(C)is comprehensive and linked to an ongoing assessment and aligned with State early learning standards, within the meaning of section 637 of the Head Start Act (42 U.S.C. 9832), which is conducted not more than twice a year, with developmental and learning goals and measurable objectives; and (D)is focused on improving the learning environment, teaching practices, parent and family member involvement, and child outcomes across all areas of development;
(4)implement effective interventions and support services that help promote the school readiness of children participating in the child care and early learning program involved; (5)use research-based assessment methods, including such methods that provide proven results regardless of culture, race or ethnicity, or language spoken at home, in order to support the educational instruction and school readiness of children in the program;
(6)use research-based developmental screening tools that have been demonstrated to be— (A)standardized, reliable, valid, and accurate for the child being assessed, to the maximum extent practicable; and
(B)age, developmentally, culturally, and linguistically appropriate, for the child and, if relevant, appropriate for children with disabilities; (7)adopt, in consultation with experts in child care and early learning and with classroom teachers, a non-punitive evaluation to assess classroom teachers and to inform professional development plans, as appropriate, that leads to improved teacher effectiveness;
(8)establish goals and measurable objectives for the provision of health, educational, nutritional, social services, and other services provided under this title and related to the program mission and to promoting school readiness; (9)develop procedures for identifying and promoting the language knowledge and skills of dual language learner children; and
(10)not use funds to develop or implement an assessment for children that— (A)will be used as the sole basis for a child care and early learning provider being determined to be ineligible to participate in the program carried out under this title;
(B)will be used as the primary or sole basis for providing a reward or sanction for an individual provider; (C)will be used as the primary or sole basis for assessing program effectiveness; or
(D)will be used to deny children eligibility to participate in the program carried out under this title. (h)ExceptionsNothing in this title shall preclude a State from using a single assessment (as determined by the State) for children for—
(1)supporting learning or improving a classroom environment; (2)targeting professional development to a provider;
(3)determining the need for health, mental health, disability, developmental delay, or family support services; (4)obtaining information for the quality improvement process at the State level; or
(5)conducting a program evaluation for the purposes of improving the program and providing information to parents. (i)Funded enrollmentEach prime sponsor shall enroll 100 percent of its funded enrollment, with ongoing outreach to the community and activities to identify underserved populations.
(j)Sliding fee scale
(1)In generalWith respect to child care and early learning services provided through the program, a prime sponsor— (A)shall not charge a fee with respect to any low-income child; and
(B)may charge a fee with respect to any child who is not a low-income child, in accordance with the sliding fee scale described in paragraph (2) and subject to paragraph (3). (2)Sliding fee scaleA fee under this subsection shall be charged based on a sliding fee scale as follows:
(A)With respect to a child who is in a family with a family income that is more than 200 percent of the poverty line but not more than 250 percent of the poverty line, the fee under this subsection shall not exceed 1 percent of the family income. (B)With respect to a child who is in a family with a family income that is more than 250 percent of the poverty line but not more than 300 percent of the poverty line, the fee under this subsection shall not exceed 2 percent of the family income.
(C)With respect to a child who is in a family with a family income that is more than 300 percent of the poverty line but not more than 350 percent of the poverty line, the fee under this subsection shall not exceed 3 percent of the family income. (D)With respect to a child who is in a family with a family income that is more than 350 percent of the poverty line but not more than 400 percent of the poverty line, the fee under this subsection shall not exceed 4 percent of the family income.
(E)With respect to a child who is in a family with a family income that is more than 400 percent of the poverty line but not more than 450 percent of the poverty line, the fee under this subsection shall not exceed 5 percent of the family income. (F)With respect to a child who is in a family with a family income that is more than 450 percent of the poverty line but not more than 500 percent of the poverty line, the fee under this subsection shall not exceed 6 percent of the family income.
(G)With respect to a child who is in a family with a family income that is more than 500 percent of the poverty line, the fee under this subsection shall not exceed 7 percent of the family income. (3)Fee percentage applicable regardless of number of children servedThe total fee for a family that is subject to the fee under this subsection and has more than 1 child served through the program—
(A)may increase as the family enters the second or a further child in the program; but (B)may not be greater than the fee allowed under paragraph (2).
(k)Parent boardsThe prime sponsor shall require the establishment, at each child care and early learning center, of a board of parents, to be composed of parents and family members of children attending the center. The board shall meet periodically with staff of the center for the purpose of discussing problems and concerns. (l)Rules of constructionNothing in this title shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded to staff of child care and early learning programs or delegate providers, or employees of public schools, or local educational agencies, under Federal, State, tribal, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such staff or employees, and the corresponding program, provider, school, or agency.
115.Delegate providers
(a)In generalA prime sponsor may use financial assistance made available under section 112(a)(1) to enter into an agreement with a delegate provider to carry out services as part of the child care and early learning program. (b)ApplicationTo be able to receive financial assistance under subsection (a) for a fiscal year as a delegate provider to carry out services as part of the child care and early learning program, a public or private agency or organization shall submit a delegate provider application to a prime sponsor, at such time and in such manner as the prime sponsor may require, that provides—
(1)that the delegate provider applicant is an entity that is a locality, local educational agency, faith-based organization, public or private nonprofit or for-profit agency or organization, family child care network or association, employer or business organization, labor union, employee or labor-management organization, home-based child care provider, or public or private educational agency or institution; and (2)that the entity will provide for such fiscal control and fund accounting procedures as the Secretary shall prescribe to assure proper disbursement of and accounting for Federal funds.
(c)ApprovalA delegate provider application may be approved by a prime sponsor upon its determination that such application meets the requirements of this section and that the services to be provided will otherwise further the objectives and satisfy the appropriate provisions of the prime sponsor’s child care and early learning plan as approved pursuant to section 114. On approval of the application, the entity shall be considered to be a delegate provider, for purposes of this title. (d)Family and community involvementPrime sponsors shall involve parents, family members, and community members in the selection process of delegate providers.
BStandards
121.National program standards, monitoring of child care and early learning programs
(a)Standards for child care and early learning services
(1)Issuance
(A)National program standardsWithin 18 months after the date of enactment of this Act, the Secretary shall, after consultation with other Federal agencies, and on the basis of the recommendations of the Committee established pursuant to paragraph (3), issue a common set of national program standards which shall be applicable to all prime sponsors, with respect to their child care and early learning programs providing child care and early learning services with financial assistance under this title, to be known as the Federal Standards for Child Care and Early Learning Services. (B)Baseline for knowledge, skills, and competenciesThe standards shall establish a baseline threshold for knowledge, skills, and competencies for child care and early learning teachers and staff that—
(i)shall be aligned with compensation levels; (ii)shall be phased in; and
(iii)shall be determined by the Secretary to be in alignment with the knowledge, skills, and competency expectations of the child care and early learning, or early childhood education, profession. (2)ComprehensivenessAs appropriate and practicable, the Secretary shall make efforts to ensure that the Federal Standards for Child Care and Early Learning Services are as comprehensive as the Head Start program performance standards in section 641A(a) of the Head Start Act (42 U.S.C. 9836a(a)), and the performance standards for providers and programs issued under the military child care program.
(3)Special committee
(A)AppointmentThe Secretary shall, within 60 days after the date of enactment of this Act, appoint a Special Committee on Federal Standards for Child Care and Early Learning Services. (B)CompositionThe Committee shall include—
(i)parents or legal guardians of children participating in child care and early learning programs; (ii)representatives of prime sponsors carrying out child care and early learning programs;
(iii)representatives of staff of child care and early learning programs, including teachers; (iv)representatives of tribes and tribal organizations carrying out child care and early learning programs on Indian land;
(v)representatives of family child care home providers, staff and employers for center-based child care and early learning programs, and family child care home providers in child care and early learning programs; and (vi)specialists covering the areas of child care and early learning quality, workforce preparation, working conditions, and wages, and early childhood development.
(C)DiversityThe Secretary shall ensure that the membership of the Committee is diverse with regard to culture, race and ethnicity, and language. (D)DutiesSuch Committee shall recommend Federal Standards for Child Care and Early Learning Services and modifications of such standards as provided in paragraph (1).
(4)Content of standardsThe standards shall include— (A)performance standards with respect to services required to be provided, including health, nutritional, and social services, and other services, including parental and family member involvement services and transition activities described in section 122;
(B)scientifically-based and developmentally appropriate early development and learning performance standards related to school readiness to ensure that the children participating in the child care and early learning program, at a minimum, develop and demonstrate— (i)language knowledge and skills, including oral language and listening comprehension;
(ii)literacy knowledge and skills, including phonological awareness, print awareness and skills, and alphabetic knowledge; (iii)mathematics knowledge and skills;
(iv)science knowledge and skills; (v)cognitive abilities that support academic achievement and child care and early learning;
(vi)approaches to learning related to child care and early learning; (vii)social and emotional development sufficient to be a foundation for early learning, school success, and social problem-solving;
(viii)creative arts expression; (ix)physical development; and
(x)in the case of dual language learner children, progress toward language knowledge and development, including progress made through the use of culturally and linguistically appropriate instructional services; (C)administrative and financial management standards;
(D)standards relating to the condition and location of facilities (including indoor air quality assessment standards, where appropriate) for such prime sponsors, including regulations that require that the facilities used for child care and early learning programs for regularly scheduled center-based and combination program option classroom activities— (i)shall meet or exceed State and local requirements concerning licensing for such facilities; and
(ii)shall be accessible by State and local authorities for purposes of monitoring and ensuring compliance, unless State or local laws prohibit such access; (E)standards related to the work environment, including standards for the health and safety, and well-being, of teachers and other staff in the child care and early learning programs; and
(F)such other standards as the Secretary finds to be appropriate. (5)Considerations regarding standardsIn developing standards required under paragraph (1), the Secretary shall—
(A)consult with experts in the fields of child care and early learning, early childhood education, child health care, family services (including linguistically and culturally appropriate services to dual language learner children and their families), administration, and financial management, and with persons with experience in the operation of child care and early learning programs; (B)take into consideration—
(i)past experience with use of the standards in effect under the Head Start Act (42 U.S.C. 9831 et seq.) on the date of enactment of the Improving Head Start for School Readiness Act of 2007; (ii)developments concerning research-based practices with respect to early childhood education and development, children with disabilities, homeless children, children in foster care, and family services, and best practices with respect to program administration and financial management;
(iii)appropriateness of standards for prime sponsors with respect to their programs, recognizing differences in types of settings (including center-based and home-based settings), geography of the service area, and the culture, language, and age distribution of the children served; (iv)projected needs of expanding child care and early learning programs;
(v)guidelines and standards that promote child health and physical development, including participation in outdoor activity that supports children’s motor development and overall health and nutrition; (vi)changes in the characteristics of the population of children who are accessing child care and early learning programs, including country of origin, language background, and family structure of such children, and changes in the population and number of such children who are in foster care or are homeless children;
(vii)mechanisms to ensure that children participating in child care and early learning programs make a successful transition to the schools that the children will be attending; (viii)the need for prime sponsors to maintain regular communications with parents and family members, including conducting periodic meetings to discuss the progress of individual children in child care and early learning programs;
(ix)the unique challenges faced by individual programs, including those programs that are seasonal or short-term and those programs that serve rural populations; (x)the degree to which standards are streamlined and minimize administrative burdens on child care and early learning program providers;
(xi)the depth of demonstrated skills, experiences, and linguistic, cultural, and racial and ethnic, diversity of providers for child care and early learning programs; and (xii)the input of parents and family members;
(C)
(i)review and revise as necessary the standards in effect under this subsection; and (ii)ensure that any such revisions in the standards will not result in the elimination of or any reduction in quality, scope, or types of health, educational, nutritional, social, or other services, including parental and family member involvement services, required to be provided under such standards as in effect on the date of enactment of this Act; and
(D)consult with appropriate officials from Indian tribes and tribal organizations, experts in Indian or Native Hawaiian early childhood education and development, linguists, and associations related to child care and early learning programs providing services for children belonging to Indian tribes or Native Hawaiian children, on the review and promulgation of standards under paragraph (1) (including standards for Indian or Native Hawaiian, as the case may be, language acquisition and school readiness). (6)Adequate time to meet standardsThe Secretary shall establish an effective date for the standards that allows adequate time for prime sponsors to meet the standards after they have been issued.
(b)Uniform code for facilities
(1)Establishment of special committeeThe Secretary shall, within 60 days after the date of enactment of this Act, appoint a special committee to develop and recommend a uniform code for facilities, to be used as described in paragraph (4). The standards in the code shall deal principally with those aspects of facilities that are essential to the health, safety, and physical comfort of the children involved and the aspects of facilities that are related to the Federal Standards for Child Care and Early Learning Services under subsection (a)(1). In recommending the provisions of the code, the Secretary shall take into consideration the differences between child care centers and family child care homes. (2)Composition of committeeThe special committee appointed under this subsection shall include parents or family members of children participating in child care and early learning programs and representatives of State and local facility licensing agencies, of public health officials, of fire prevention officials, of the construction industry and labor unions, of prime sponsors, of center-based providers and family child care home providers, and of national agencies or organizations interested in the development of children. Not less than one-half of the membership of the committee shall consist of parents or family members of children participating in child care and early learning programs conducted under this title.
(3)Proposed codeWithin 1 year after its appointment, the special committee— (A)shall develop standards for a proposed uniform code for facilities in which child care and early learning services are provided; and
(B)shall hold public hearings on the proposed code prior to submitting its final recommendation to the Secretary for approval. (4)PromulgationAfter considering the recommendations submitted by the special committee in accordance with paragraph (3), the Secretary shall promulgate standards for a uniform code described in paragraph (3)(A), which shall be applicable to all facilities receiving Federal financial assistance under this title. If the Secretary disapproves the committee’s recommendations, the Secretary shall state the reasons for the disapproval. The Secretary shall also distribute such standards and urge their adoption by States and local governments for facilities in which child care and early learning services are provided. The Secretary may from time to time modify the uniform code for facilities in accordance with procedures set forth in this subsection.
(5)Adequate time to meet facilities codeThe Secretary shall establish an effective date for the code that allows adequate time for prime sponsors to meet the code after it has been promulgated. (6)State code for facilitiesParagraphs (1) through (5) shall not apply in a State for which the Secretary, after consultation with the special committee referred to in paragraph (2), makes a determination that the State’s uniform code for facilities or a similar facilities code or set of standards that applies to centers and family child care homes that participate in a child care and early learning program under this title, is sufficient to meet the health, safety, and physical comfort goals of this subsection.
(c)Measures
(1)In generalThe Secretary, in consultation with representatives of child care and early learning programs, Indian tribes and tribal organizations, parents and family members of children in such programs, and teachers and other staff in such programs, and with experts in the fields of early childhood education and development, family services, and program management, shall use the study on Developmental Outcomes and Assessments for Young Children by the National Academy of Sciences, consistent with section 649(j) of the Head Start Act (42 U.S.C. 9844(j)), and other relevant research to establish, inform, revise, and provide guidance to prime sponsors for utilizing, scientifically-based measures that support, as appropriate— (A)classroom instructional practices and, for infants and toddlers, responsive caregiving practices that support early learning and development;
(B)identification of children with special needs; (C)program evaluation; and
(D)administrative and financial management practices. (2)Characteristics of measuresThe measures under this subsection shall—
(A)be developmentally, linguistically, and culturally appropriate for the population served; (B)be reviewed periodically, based on advances in the science of early childhood development;
(C)be consistent with relevant, nationally recognized professional and technical standards related to the assessment of young children; (D)be valid and reliable in the language in which the measures are administered;
(E)be administered by staff with appropriate training for such administration; (F)provide for appropriate accommodations for children with disabilities and dual language learner children;
(G)be high-quality research-based measures that have been demonstrated to assist with the purposes for which the measures were devised; and (H)be adaptable, as appropriate, for use in the self-assessment of prime sponsors, including in the evaluation of administrative and financial management practices.
(3)Use of measures; limitations on use
(A)UseThe measures shall be designed, as appropriate, for the purpose of— (i)helping to develop the skills, knowledge, abilities, and development described in subsection (a)(4)(A)(ii) of children participating in child care and early learning programs, with an emphasis on measuring skills that scientifically valid research has demonstrated are related to children’s school readiness and later success in school;
(ii)improving classroom practices, including reviewing children’s strengths and weaknesses and individualizing instruction to better meet the needs of the children involved and, for infants and toddlers, ensuring the opportunity for one-on-one interaction that facilitates early learning and development; (iii)identifying the special needs of children; and
(iv)improving overall program performance in order to help prime sponsors identify problem areas that may require additional training and technical assistance resources. (B)LimitationsSuch measures shall not be used for an assessment for children that—
(i)will be used as the sole basis for a child care and early learning provider being determined to be ineligible to participate in the program carried out under this title; (ii)will be used as the primary or sole basis for providing a reward or sanction for an individual provider;
(iii)will be used as the primary or sole basis for assessing program effectiveness; or (iv)will be used to deny children eligibility to participate in the program carried out under this title.
(C)ExceptionsNothing in this subchapter shall preclude a State from using a single assessment (as determined by the State) for children for— (i)supporting learning or improving a classroom environment;
(ii)targeting professional development to a provider; (iii)determining the need for health, mental health, disability, developmental delay, or family support services;
(iv)obtaining information for the quality improvement process at the State level; or (v)conducting a program evaluation for the purposes of improving the program and providing information to parents.
(4)Confidentiality
(A)In generalThe Secretary, through regulation, shall ensure the confidentiality of any personally identifiable data, information, and records collected or maintained under this title by the Secretary and any prime sponsors. Such regulations shall provide the policies, protections, and rights equivalent to those provided to a parent, student, and educational agency or institution, as the case may be, under section 444 of the General Education Provisions Act (20 U.S.C. 1232g). (B)Rule of construction on nationwide databaseNothing in this subsection shall be construed to authorize the development of a nationwide database of personally identifiable data, information, or records on children resulting from the use of measures under this subsection.
(5)Special rule
(A)ProhibitionThe use of assessment items and data on any assessment authorized under this title by any agent of the Federal Government is prohibited for the purposes of— (i)ranking, comparing, or otherwise evaluating individual children for purposes other than research, training, or technical assistance; and
(ii)providing rewards or sanctions for individual children or teachers. (B)ResultsThe Secretary shall not use the results of a single such assessment as the sole method for assessing program effectiveness or making agency funding determinations at the national, regional, or local level under this title.
(d)Monitoring of local prime sponsors and child care and early learning programsThe Secretary, in consultation with representatives of child care and early learning programs, Indian tribes and tribal organizations, parents and family members of children in such programs, teachers and other staff in such programs, and with experts in the fields of early childhood education and development, family services, and program management, shall establish and implement monitoring procedures for prime sponsors and their child care and early learning programs (which may be based on the Head Start program monitoring procedures described in section 641A(c) of the Head Start Act (42 U.S.C. 9836a(c)), and the monitoring procedures being implemented for the military child care program)— (1)to determine whether prime sponsors meet standards described in subsection (a)(1) established under this title with respect to program, administrative, financial management, and other requirements; and
(2)in order to help the prime sponsors identify areas for improvement and areas of strength as part of their ongoing self-assessment process. (e)Corrective action for prime sponsors (1)DeterminationIf the Secretary determines, on the basis of a review pursuant to subsection (d), that a prime sponsor designated pursuant to this title fails to meet the standards described in subsection (a)(1), the Secretary shall—
(A)inform the prime sponsor of the deficiencies that shall be corrected and identify the assistance to be provided consistent with paragraph (3); (B)with respect to each identified deficiency, require the prime sponsor—
(i)to correct the deficiency immediately, if the Secretary finds that the deficiency threatens the health or safety of staff or program participants or poses a threat to the integrity of Federal funds; (ii)to correct the deficiency not later than 90 days after the identification of the deficiency if the Secretary finds, in the discretion of the Secretary, that such a 90-day period is reasonable, in light of the nature and magnitude of the deficiency; or
(iii)in the discretion of the Secretary (taking into consideration the seriousness of the deficiency and the time reasonably required to correct the deficiency), to comply with the requirements of paragraph (2) concerning a quality improvement plan; and (C)initiate proceedings to terminate the designation of the prime sponsor unless the prime sponsor corrects the deficiency.
(2)Quality improvement plan
(A)Prime sponsor and program responsibilitiesTo retain a designation as a prime sponsor under this title, a prime sponsor that is the subject of a determination described in paragraph (1) (excluding a prime sponsor required to correct a deficiency immediately or during a 90-day period under clause (i) or (ii) of paragraph (1)(B)) shall— (i)develop in a timely manner, a quality improvement plan that shall be subject to the approval of the Secretary, and that shall specify—
(I)the deficiencies to be corrected; (II)the actions to be taken to correct such deficiencies; and
(III)the timetable for accomplishment of the corrective actions specified; and (ii)correct each deficiency identified, not later than the date for correction of such deficiency specified in such plan (which shall not be later than 1 year after the date the prime sponsor that is determined to have a deficiency received notice of the determination and of the specific deficiency to be corrected).
(B)Secretarial responsibilityNot later than 30 days after receiving from a prime sponsor a proposed quality improvement plan pursuant to subparagraph (A), the Secretary shall either approve such proposed plan or specify the reasons why the proposed plan cannot be approved. (3)Training and technical assistanceThe Secretary shall provide training and technical assistance to the prime sponsor with respect to the development or implementation of such quality improvement plans to the extent the Secretary finds such provision to be feasible and appropriate given available funding and other statutory responsibilities.
(f)Summaries of monitoring outcomes
(1)In generalNot later than 120 days after the end of each fiscal year, the Secretary shall publish a summary report on the findings of reviews conducted under subsection (d) and on the outcomes of quality improvement plans implemented under subsection (e), during such fiscal year. (2)Report availabilitySuch report shall be made widely available to—
(A)parents and family members with children receiving assistance under this title— (i)in an understandable and uniform format; and
(ii)to the extent practicable, in a language that the parents and family members understand; (B)the public through means such as—
(i)distribution through public agencies; and (ii)posting such information on the Internet; and
(C)Indian tribes and tribal organizations. (3)Report informationSuch report shall contain detailed data—
(A)on compliance with specific standards and measures; and (B)sufficient to allow prime sponsors to use such data to improve the quality of their programs.
(g)Self-Assessment
(1)In generalNot less frequently than once each program year, with the consultation and participation of the Child Care and Early Learning Council and, as appropriate, other interested persons in the service area, each prime sponsor that receives financial assistance under this title shall conduct a comprehensive self-assessment of its effectiveness and progress in meeting program goals and objectives and in implementing and complying with standards described in subsection (a)(1). (2)Ongoing monitoringEach prime sponsor shall establish and implement procedures for the ongoing monitoring of its child care and early learning program, to ensure that the operations of the program work toward meeting program goals and objectives and implementing and complying with standards described in subsection (a)(1).
(h)AccreditationThe Secretary shall require that each child care and early learning center meet, not later than 6 years after receiving financial assistance under this title, standards of operation necessary for accreditation by an appropriate national early childhood programs accreditation body that was in existence on the date of enactment of this Act. 122.Prime sponsor alignment with k-12 education (a)In generalEach prime sponsor shall take steps to coordinate with the local educational agency serving the service area and with schools in which children participating in a child care and early learning program will enroll following such program to promote continuity of services and effective transitions, including—
(1)developing and implementing a systematic procedure for transferring, with parental consent, child care and early learning program records for each participating child to the school in which such child will enroll; (2)establishing ongoing channels of communication between child care and early learning program staff and their counterparts in the schools (including teachers, social workers, local educational agency liaisons designated under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii)), and health staff) to facilitate coordination of programs;
(3)establishing ongoing communications between the prime sponsor and local educational agency for developing continuity of developmentally appropriate curricular objectives and for shared expectations for children’s learning and development as the children transition to school; (4)organizing and participating in joint training, including transition-related training for school staff and child care and early learning program staff;
(5)establishing comprehensive transition policies and procedures that support children transitioning to school, including by engaging the local educational agency in the establishment of such policies; (6)conducting outreach to parents and elementary school (such as kindergarten) teachers to discuss the educational, developmental, and other needs of individual children;
(7)helping parents of dual language learner children understand— (A)the instructional and other services provided by the school in which such child will enroll after participation in the child care and early learning program; and
(B)as appropriate, the information provided to parents of dual language learners under section 1112(e)(3) of the Elementary and Secondary Education Act of the 1965 (20 U.S.C. 6312(e)(3)); (8)developing and implementing a family outreach and support program, in cooperation with entities carrying out parent and family engagement efforts under title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), and family outreach and support efforts under subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.), taking into consideration the language needs of parents of dual language learner children;
(9)assisting families, administrators, and teachers in enhancing educational and developmental continuity and continuity of parental involvement in activities between child care and early learning services and elementary school classes; (10)linking the services provided in such child care and early learning program with educational services, including services relating to language, literacy, and numeracy, provided by such local educational agency;
(11)helping parents (including in this paragraph grandparents and kinship caregivers, as appropriate) to understand the importance of parental involvement in a child’s academic success while teaching the parents strategies for maintaining parental involvement as their child moves from a child care and early learning program to elementary school; (12)helping parents understand the instructional and other services provided by the school in which their child will enroll after participation in the child care and early learning program; and
(13)developing and implementing a system to increase child care and early learning program participation of underserved populations of eligible children. (b)Dissemination and technical assistanceThe Secretary shall—
(1)disseminate to prime sponsors information on effective policies and activities relating to the transition of children from child care and early learning programs to public schools; and (2)provide technical assistance to such prime sponsors to promote and assist such prime sponsors to adopt and implement such effective policies and activities.
123.Adequate nutrition servicesIn accordance with the purposes of this title, the Secretary shall establish procedures to assure that adequate nutrition services will be provided in child care and early learning programs under this title. In assuring the provision of those services, the Secretary may enter into an arrangement with the Secretary of Agriculture to make use of the summer food service program and the child and adult care food program carried out under sections 13 and 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761, 1766) and relevant programs under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), to the fullest extent appropriate and consistent with the provisions of such Acts. 124.Participation in child care and early learning programs (a)In generalThe Secretary shall by regulation prescribe eligibility for the participation of persons in child care and early learning programs assisted under this title.
(b)Eligible agesSuch regulation shall provide that all children who are not younger than the age of 6 weeks and are younger than the age of compulsory school attendance shall be eligible regardless of family income, disability status, citizenship status, employment of a family member, or circumstance. (c)Prime sponsor eligibility determination responsibilitiesA prime sponsor shall—
(1)determine eligibility under this title based on standards prescribed by the Secretary under subsection (a); (2)not establish more stringent or exclusive requirements for eligibility under this title than the eligibility standards prescribed by the Secretary; and
(3)serve all families that request child care and early learning services through the prime sponsor's program. CAdministration 131.The Office of Child Care (a)Principal agencyThe Office of Child Care of the Department of Health and Human Services shall be the principal agency of the Department for the administration of this title and for the coordination of child care and early learning programs and other activities relating to child care and early learning.
(b)Coordination of child care programs
(1)In general
(A)Department of Health and Human ServicesThe Secretary shall take all necessary action to coordinate child care and early learning programs under the Secretary's jurisdiction, including with the Office of Head Start. (B)Department of EducationThe Secretary shall take all necessary action to coordinate such programs with the Department of Education.
(2)RegulationsThe Secretary shall promulgate regulations to assure that entities that are funded by the Department of Health and Human Services to carry out activities relating to child care and early learning will coordinate the activities with the programs carried out under this title. (3)Technical assistanceThe Secretary shall ensure that joint technical assistance efforts will result in the development of coordinated efforts—
(A)between the offices within the Department of Health and Human Services; and (B)between the Department of Health and Human Services and other Federal agencies, including the Department of Education, that carry out those activities.
(c)Procedures, policies, regulationsThe Secretary may establish such procedures, policies, and regulations as may be necessary to carry out this title. 132.Administrative requirements and standards (a)Requirements and standards (1)In generalThe Secretary shall establish administrative requirements and standards consistent with the requirements and standards described in subsections (a) through (f), and (h), of section 644 of the Head Start Act (42 U.S.C. 9839). The established requirements and standards shall apply to the child care and early learning programs carried out under this title, and the prime sponsors carrying out such programs, as the case may be.
(2)AdjustmentsThe Secretary may make such adjustments to the requirements, standards, qualifications, development activities, and limitations specified in paragraph (1) and sections 133(a), 134, 136(a), 139, and 141, as may be necessary to ensure effective administration of this title. (3)Administrative controlsThe Secretary shall prescribe regulations to assure that programs under this title have adequate internal administrative controls, accounting requirements, personnel standards, evaluation procedures, and other policies as may be necessary to promote the effective use of funds.
(b)Facilities
(1)Owned or leased by Federal agenciesThe Secretary, after consultation with other appropriate officials of the Federal Government, shall within 16 months after the date of enactment of this Act prepare and submit to Congress a report that— (A)describes the extent to which facilities owned or leased by Federal agencies (including departments) could be made available to prime sponsors, through appropriate arrangements, for use as facilities for child care and early learning programs under this title during times and periods when the owned or leased facilities are not utilized fully for their usual purposes; and
(B)the Secretary's recommendations (including recommendations for changes through legislation) or proposed actions for such use. (2)Owned or leased in service areaThe Secretary shall require, as a condition for the receipt of financial assistance under this title, that any prime sponsor under this title agree to conduct a review and prepare and submit to the Secretary a report that—
(A)describes the extent to which facilities owned or leased by such prime sponsor, or by other organizations in the service area, could be made available, through appropriate arrangements, for use as facilities for child care and early learning programs under this title during times and periods when the owned or leased facilities are not utilized fully for their usual purposes; and (B)the prime sponsor’s proposed actions for such use.
(c)Capital expenditures
(1)ConstructionUpon a determination by the Secretary that suitable facilities (including public school facilities) are not otherwise available to prime sponsors to carry out child care and early learning programs, that the lack of suitable facilities will inhibit the operation of such programs, and that construction of such facilities is more cost effective than purchase of available facilities or renovation, the Secretary, in the discretion of the Secretary, may authorize the use of financial assistance under this title to make payments for capital expenditures related to construction of facilities that will be used to carry out such programs. The Secretary shall establish uniform procedures for prime sponsors to request approval for such payments, and shall promote, to the extent practicable, the collocation of child care and early learning programs with other programs serving children and families. (2)Construction, renovation, vehicle purchaseSuch payments may be used for capital expenditures (including paying the cost of amortizing the principal, and paying interest on, loans) such as expenditures for—
(A)construction of facilities that are not in existence on the date of the determination, if such construction is more cost effective than purchase or renovation; (B)major renovation of facilities in existence on such date, if major renovation is more cost effective than purchase, construction, or minor renovation; and
(C)purchase of vehicles used for programs conducted at child care and early learning program facilities eligible for a payment under this subsection. (3)Wages for construction or renovationAll laborers and mechanics employed by contractors or subcontractors in the construction or renovation of facilities to be used to carry out child care and early learning programs under this title shall be paid wages that are not less than the wages prevailing on similar construction or renovation in the service area, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act).
133.Appeals, notice, and hearing
(a)ProceduresThe Secretary shall establish appeals, notice, hearing, and other procedures consistent (except as otherwise provided in this section) with the procedures described in section 646 of the Head Start Act (42 U.S.C. 9841). The established procedures shall apply to the child care and early learning programs carried out under this title, and the prime sponsors carrying out such programs, as the case may be. (b)Withholding of funds (1)In generalThe Secretary shall take the action described in paragraph (2) whenever the Secretary, after reasonable notice and opportunity for a hearing for any prime sponsor (including a delegate provider), finds—
(A)that the prime sponsor has failed to comply substantially with any requirement set forth in the plan of the prime sponsor approved under section 113 or 114; (B)that the delegate provider has failed to comply substantially with any requirement set forth in the application of the provider approved pursuant to section 115(c); or
(C)that in the operation of any program (or services) carried out by any such prime sponsor (or delegate provider) under this title the prime sponsor (or delegate provider) has failed to comply substantially with any applicable provision of this title, including a regulation promulgated under this title. (2)ActionOn making a finding under paragraph (1), the Secretary shall notify the prime sponsor or delegate provider involved of the findings and that no further payments may be made to such prime sponsor or delegate provider under this title (or in the Secretary's discretion that any such prime sponsor shall not make further payments under this title to specified delegate providers affected by the failure) until the Secretary is satisfied that there is no longer any such failure to comply, or the noncompliance will be promptly corrected. The Secretary may authorize the continuation of payments with respect to any program or service assisted under this title which is being carried out pursuant to the corresponding plan or application referred to in paragraph (1) and which is not involved in the noncompliance.
134.Records and auditsThe Secretary shall establish record and audit requirements consistent with the requirements described in section 647 of the Head Start Act (42 U.S.C. 9842). The established requirements shall apply to the child care and early learning programs carried out under this title, and the prime sponsors carrying out such programs, as the case may be. 135.Technical assistance and training (a)Preservice and inservice trainingThe Secretary is authorized to make payments to provide financial assistance to enable individuals employed or preparing for employment in child care and early learning programs assisted under this title, including volunteers, to participate in programs of preservice or inservice training for professional or nonprofessional personnel, to be conducted by any prime sponsor carrying out a child care and early learning program, or any institution of higher education, including a community college, or by any combination of those prime sponsors or institutions. The financial assistance shall include scholarships and funding for books, transportation, and other comprehensive needs.
(b)Prime sponsor technical assistance and planningThe Secretary is authorized to, directly or through grant or contract, make technical assistance available to entities who are eligible and seek to become prime sponsors, and to prime sponsors, to assist the entities and prime sponsors in planning, developing, and carrying out child care and early learning programs. (c)Prime sponsor financial assistance (1)In generalPrime sponsors shall carry out training and quality improvement activities, including—
(A)activities that support child care and early learning programs (including providers) in meeting national program standards; and (B)supporting staff in meeting qualifications described in section 136, including providing paid release time to staff, to engage in activities that enable the staff to meet the qualifications.
(2)Financial assistanceThe Secretary is authorized to make financial assistance available to prime sponsors to carry out such training and quality improvement activities. (d)Staff trainingThe Secretary shall prescribe regulations implementing a training program for staff of child care and early learning programs assisted under this title, based on the training program of the military child care program. Satisfactory completion of the training program shall be a condition of employment of any person as a member of the staff of such a child care and early learning program. The training program established under this subsection shall cover, at a minimum, training in each of the following:
(1)Early childhood development. (2)Activities and disciplinary techniques appropriate for children of different ages.
(3)Child abuse prevention and detection. (4)Cardiopulmonary resuscitation and other emergency medical procedures.
(e)Workforce development and diversity
(1)Outreach programFrom amounts allocated under section 103(b), the Secretary shall develop and implement a program of outreach to recruit and train professionals from diverse backgrounds to become teachers in child care and early learning programs. (2)Grants to institutions of higher education (A)In generalFrom amounts allocated under section 103(b), the Secretary is authorized to award grants, for a period of not less than 5 years, to institutions of higher education, with priority for part B institutions, Hispanic-serving institutions, and Tribal Colleges and Universities (as the 3 types of institutions are defined in clauses (i) through (iii) of section 241(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1033(1)(A))).
(B)Use of fundsAn institution that receives such a grant may— (i)use the grant funds—
(I)to improve the child care and early learning workforce; (II)to recruit child care and early learning teachers and other staff who want to obtain additional credentials related to child care and early learning;
(III)to recruit and train professionals from diverse backgrounds to become teachers in child care and early learning programs; (IV)to promote access and affordability through direct student support, grants, scholarships, and other forms of student financial aid to students pursuing early childhood coursework and degrees in order to reduce or eliminate the need for such students to take out loans for the related costs of attendance;
(V)to create seamless, articulated, teacher preparation pathways; and (VI)to develop institutional policies that award credit for students’ previous postsecondary early childhood coursework and degrees as well as for demonstrated competency through—
(aa)prior work experience; and (bb)apprenticeships that lead to credentials, or associate or baccalaureate degrees; and
(ii)make a portion of the grant funds available for students training to become staff of child care and early learning programs, to cover the corresponding tuition and other costs of attendance. 136.Staff qualifications and development (a)Qualification and development (1)In generalThe Secretary, after consultation with other Federal agencies and on the basis of the recommendations of the Committee established pursuant to section 121(a)(3), shall establish staff qualification and development requirements based on such requirements described in section 648A of the Head Start Act (42 U.S.C. 9843a), based on such requirements being implemented by the military child care program (including certification of family child care home providers), and including a requirement to satisfactorily complete training under section 135(d). The established requirements shall include the requirements described in subsection (b) (relating to compensation). The established requirements shall apply to the child care and early learning programs carried out under this title, and the prime sponsors carrying out such programs, as the case may be.
(2)ObjectivesThe established requirements shall be designed to— (A) (i)lead to high-quality child care and early learning service delivery, including the use of targeted strategies and resources provided by prime sponsors to ensure the diverse, incumbent child care and early learning workforce retains access to employment in such programs; and
(ii)take into account workforce recruitment challenges and the need for a diverse workforce; (B)create a pathway for members of the child care and early learning service workforce to build on their credentials; and
(C)provide enough time (which shall be not less than 6 years after the date of that establishment) for staff to meet any educational requirements in the established requirements. (b)Pay (1)Competitive rates of compensationFor the purpose of providing child care and early learning programs with a qualified and stable workforce, each prime sponsor shall ensure that employees (including employees of a delegate provider) at a child care and early learning center and family child care home providers, including teachers and other staff of family child care home providers, shall be paid under a pay scale that provides for rates of compensation that—
(A)
(i)except as provided in clause (ii), are comparable with the rates of compensation paid to employees of the corresponding local educational agency with similar training, seniority, and experience; or (ii)for a position not typically found at the corresponding local educational agency, are the rates specified in the pay scale for the military child care program; and
(B)are not less than a living wage, as determined by the Secretary. (2)Periodic reviewsIn recommending and establishing requirements under subsection (a) and this subsection, the Committee established pursuant to section 121(a)(3) and the Secretary, respectively, shall periodically conduct reviews of the rates of compensation for employers, teachers, and staff described in paragraph (1). The Committee and Secretary shall determine whether the rates are increasing at a pace that is not less than the rate of the Consumer Price Index-All Urban Consumers, and shall adjust the rates to ensure such an increase.
(3)LimitationNotwithstanding any other provision of law, no Federal funds may be used to pay any part of the compensation of an employee, teacher, or staff member described in paragraph (1) to carry out a child care and early learning program, if such compensation, including non-Federal funds, exceeds a rate equal to the rate payable for level II of the Executive Schedule under section 5313 of title 5, United States Code. (4)CompensationIn this subsection, the term compensation—
(A)includes salary, bonuses, periodic payments, severance pay, the value of any vacation time, the value of a compensatory or paid leave benefit, and the fair market value of any employee perquisite or benefit; and (B)includes any prime sponsor expenditure for a health, medical, life insurance, disability, retirement, or any other employee welfare or pension benefit.
(c)Curriculum support
(1)In generalPrime sponsors shall establish and implement a plan to ensure all teachers in a child care and early learning program, including family child care home providers, have curriculum support. (2)Curriculum supportThat curriculum support—
(A)may include the use of curriculum specialists, as in the military child care program; and (B)shall include—
(i)special teaching activities at locations that are easily accessible by the teachers; (ii)daily oversight and instruction of employees providing child care and early learning services;
(iii)daily assistance in the preparation of lesson plans, provided through individual specialists or resources for staff that allow teachers to engage in professional responsibilities such as daily lesson planning; (iv)assistance with child abuse prevention and detection;
(v)assistance with activities to promote children's cognitive development, behavior management, and mental health; and (vi)assistance with improving the delivery of instruction and with measuring and tracking children’s outcomes.
137.Research, demonstrations, and evaluation
(a)General objectivesThe Secretary shall carry out a continuing program of research, demonstration, and evaluation activities, in order to— (1)focus national research efforts to attain a fuller understanding of the processes of child development and early learning outcomes and the effects of programs on those processes and outcomes;
(2)foster continuous improvement in the quality of the child care and early learning programs carried out under this title and in their effectiveness in enabling participating children and their families to succeed in school and otherwise; (3)ensure that the results of research and related development efforts are reflected in the conduct of programs affecting children through the improvement and expansion of child care and early learning programs; and
(4)develop, test, and disseminate information on new ideas for addressing the needs of low-income and underserved children (including children with disabilities, homeless children, children who have been abused or neglected, and children in foster care) and their families and communities, and furthering in other ways the purposes of this title. (b)Specific objectivesThe research, demonstration, and evaluation activities under this title shall include components designed to—
(1)permit ongoing assessment of the quality and effectiveness of the child care and early learning programs under this title; (2)contribute to developing knowledge concerning factors associated with the quality and effectiveness of child care and early learning programs and in identifying ways in which services provided under this title may be improved;
(3)assist in developing knowledge concerning the factors that promote or inhibit healthy development and effective functioning of children and their families, including physical, mental, vision, and oral health, both during and following participation in a child care and early learning program; (4)permit comparisons of children and families participating in child care and early learning programs—
(A)with children and families receiving other child care, or early childhood education and development, services or programs; and (B)with other appropriate control groups;
(5)contribute to understanding the characteristics and needs of population groups eligible for services provided under this title and the impact of such services on the individuals served and the service areas in which such services are provided; (6)provide for disseminating and promoting the use of the findings from such research, demonstration, and evaluation activities;
(7)promote exploration of areas in which knowledge is insufficient, and that will otherwise contribute to fulfilling the purposes of this title; (8) (A)contribute to understanding the impact of child care and early learning services delivered in classrooms that include both children with disabilities and children who are not children with disabilities, on both types of children; and
(B)disseminate promising practices for increasing the availability and quality of child care and early learning services that are so delivered and classrooms described in subparagraph (A); (9)contribute to understanding the impact of different child care and early learning models, including those with varying teacher compensation, preparation, and workplace supports, in addressing educational disparities and inequalities, including disparities and inequalities based on income, and disparities and inequalities based on culture, and race and ethnicity;
(10)contribute to the understanding of providing effective child care and early learning programs to dual language learner children, children with disabilities, culturally diverse families, racially and ethnically diverse families, children belonging to an Indian tribe, Native Hawaiian children, and children of migrant and seasonal farmworkers, and to service areas with many low-income children; and (11)carry out—
(A)research to determine the nature of child development processes and the impact of various influences upon those processes, including workplace conditions and supports, to develop techniques to measure and evaluate child development, to develop standards to evaluate professional and paraprofessional child development personnel, and to determine how child care and early learning and related programs conducted in either family child care homes or centers affect child development processes; (B)research to test alternative methods of providing child development and related services, and to develop and test innovative approaches to achieve maximum development of children;
(C)evaluation of findings from research conducted under this paragraph and the development of and effective application of those findings; (D)dissemination and application of results from research and related development efforts and demonstration projects to child care and early learning programs, related programs, and early childhood education;
(E)production of informational systems and other resources necessary to support the activities authorized under this paragraph; and (F)integration of national child development research efforts under this title into a focused national research program, including the coordination of research and development conducted by entities under this section with research and development conducted by other agencies, organizations, and individuals.
(c)Conduct of research, demonstration, and evaluation activitiesThe Secretary, in order to conduct research, demonstration, and evaluation activities under this section— (1)may carry out such activities directly, or through grants to, or contracts or cooperative agreements with, public or private entities;
(2)shall, to the extent appropriate, undertake such activities in collaboration with Federal agencies (other than the Department of Health and Human Services), and with non-Federal agencies, Indian tribes, and tribal organizations, conducting similar activities; (3)shall ensure that evaluation of such activities in a specific program is conducted by persons not directly involved in the operation of such program;
(4)may require prime sponsors to provide for independent evaluations; (5)may approve, in appropriate cases, community-based cooperative research and evaluation efforts to enable prime sponsors to collaborate with qualified researchers not directly involved in program administration or operation of a program funded under this title; and
(6)may collaborate with organizations with expertise in inclusive educational strategies for preschoolers who are children with disabilities. (d)Coordination of research (1)TransfersFunds available to any Federal agency (including a department) for the purposes stated in subsection (a) or the activities stated in subsection (b) shall be available for transfer, with the approval of the head of the agency involved, in whole or in part, to the Secretary for such use as is consistent with the purposes for which such funds were appropriated, and the funds so transferred shall be expendable by the Secretary for the purposes for which the transfer was made.
(2)CoordinationIn carrying out activities under this section, the Secretary shall— (A)coordinate, through the Office of Child Care and Early Learning, established under section 131, all child development research, training, and related development efforts conducted by the Department of Health and Human Services and, to the extent feasible, by other agencies, organizations, and individuals;
(B)consult with— (i)individuals from relevant academic disciplines;
(ii)individuals who are involved in the operation of child care and early learning programs and individuals who are involved in the operation of other child and family service programs; (iii)appropriate officials from Indian tribes and tribal organizations; and
(iv)individuals from organizations involved with, and academic disciplines related to, children and families, ensuring that the individuals consulted under this subparagraph reflect the multicultural nature of the children and families served by the child care and early learning programs and the multidisciplinary nature of the programs; (C)whenever feasible and appropriate, obtain the views of persons participating in and served by programs assisted under this title with respect to activities under this section; and
(D)establish, to the extent appropriate, working relationships with faculty members of institutions of higher education, as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001), located in the area in which any evaluation under this section is being conducted, to participate in such evaluation, unless there is no such institution of higher education willing and able to participate in such evaluation. (3)Council (A)In generalThere is established a Child Development Research Council, consisting of—
(i)a representative of the Office of Child Care and Early Learning (who shall serve as chairperson); and (ii)a representative from each of the Federal agencies and offices determined to be appropriate by the Secretary.
(B)MeetingsThe Council shall meet at least annually and at such more frequent times as the Council may determine to be necessary. (C)DutiesThe Council shall assure coordination of child care and early learning services under the jurisdiction of the agencies and offices represented on the Council and carry out the provisions of this section so as to assure—
(i)maximum utilization of available resources through the prevention of duplication of activities; (ii)a division of labor, insofar as is compatible with the purposes of each of the agencies or offices represented on the Council, among those agencies and offices to assure maximum progress toward the achievement of the purposes of this section; and
(iii)recommendation of priorities for federally funded research and related development that are related to the purposes of this section and those stated in section 101. (e)Annual reportThe Secretary shall make an annual report to Congress—
(1)summarizing— (A)the Secretary’s activities and accomplishments during the preceding year under this section; and
(B)the grants, contracts, or other arrangements entered into during the preceding year under this section; and (2)making such recommendations as the Secretary may determine to be appropriate.
(f)PlanThe Secretary shall develop, and periodically update, a plan governing the research, demonstration, and evaluation activities under this section. (g)Ownership of resultsThe Secretary shall take necessary steps to ensure that all studies, reports, proposals, and data produced or developed with Federal funds under this title shall become the property of the United States.
138.Reports
(a)In generalAt least once during every 2-year period, the Secretary shall prepare a report concerning the status of children (including low-income children, children with disabilities, dual language learner children, homeless children, children in foster care, children participating in child care and early learning programs on Indian land, and children participating in migrant or seasonal child care and early learning programs) participating in child care and early learning programs, including the number of participating children and the services being provided to such children. (b)ContentsSuch report shall include—
(1)a statement for the then most recently concluded fiscal year specifying— (A)the amount of funds received, by prime sponsors that are designated under section 113, to provide child care and early learning services in a period before such fiscal year; and
(B)the amount of funds received, by prime sponsors that are newly designated under section 113, to provide such services in such fiscal year; (2)a description of the distribution of child care and early learning services relative to the distribution of children who are in need of child care and early learning programs, including geographic distribution within States, and information on the number of children receiving those services;
(3)a statement identifying how funds made available under section 112(a)(1) were distributed and used at national, regional, and local levels; (4)a statement specifying the amount of funds provided as the non-Federal share of the costs of child care and early learning programs, and the source of such funding;
(5)the cost per child of carrying out child care and early learning programs, and how such cost varies by region; (6)a description of the level and nature of participation of parents and family members in child care and early learning programs as volunteers and in other capacities;
(7)information concerning child care and early learning center staff, including salaries, education, training, experience, and staff turnover; (8)information concerning children participating in child care and early learning programs, including information on family income, cultural background, racial and ethnic background, homelessness, whether such a child is in foster care or was referred by a child welfare agency, disability, and whether the child's family receives benefits under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
(9)using data from the monitoring conducted under section 121— (A)a description of the extent to which programs funded under this title comply with program standards and regulations in effect under this title;
(B)a description of the types and condition of facilities in which such programs are located; and (C)the types of organizations that receive funds under this title through such programs;
(10)a description of the types of services provided through the programs to children and their families, both on site and through referrals, including services related to health, mental health, dental care, vision care, parenting education, physical fitness, and literacy training; (11)information from a study of the delivery of child care and early learning programs to Indian children, to Native Hawaiian children, and to children of migrant or seasonal farmworker families;
(12)information on the delivery of disability-related services in order to— (A)determine whether child care and early learning programs are making timely referrals to the State or local agency responsible for providing services under section 619 or part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431 et seq.);
(B)identify barriers to timely evaluations and eligibility determinations by the State or local agency responsible for providing services under section 619 or part C of the Individuals with Disabilities Education Act; and (C)determine under what circumstances and for what length of time child care and early learning programs are providing disability-related services for children who have not been determined under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) to be children with disabilities; and
(13)information on how child care and early learning programs serve populations of low-income children, minority children, and dual language learner children, the extent to which disparities exist in early learning outcomes of participants in such programs, and how such programs address disparities in early learning outcomes. (c)SubmissionThe Secretary shall submit each report prepared under subsection (a) to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives.
139.Nondiscrimination provisionsThe Secretary shall establish nondiscrimination requirements consistent with the requirements described in section 654 of the Head Start Act (42 U.S.C. 9849). The established requirements shall apply to the child care and early learning programs carried out under this title, and the prime sponsors carrying out such programs, as the case may be. 140.Advance fundingFor the purpose of affording adequate notice of funding available under this title, appropriations for carrying out this title are authorized to be included in an appropriation Act for the fiscal year preceding the fiscal year for which the appropriations are available for obligation.
141.Parental consent requirement for nonemergency intrusive physical examinationsThe Secretary shall establish a parental consent requirement consistent with the requirement described in section 657A of the Head Start Act (42 U.S.C. 9852a). The established requirement shall apply to the child care and early learning programs carried out under this title, and the prime sponsors carrying out such programs, as the case may be. DSpecial programs 151.Supplemental funding to prime sponsors (a)In generalThe Secretary is authorized to provide supplemental financial assistance for the activities described in subsection (b) or the purposes described in subsection (c), to prime sponsors, who—
(1)demonstrate barriers— (A)to scaling the services and processes needed to fully implement the prime sponsors' child care and early learning programs; and
(B)to meeting the national program standards; and (2)need financial assistance, as determined by the Secretary, for those activities or purposes, respectively.
(b)ActivitiesThe Secretary may provide the supplemental financial assistance for activities consisting of— (1)conducting a facilities review as described in section 132(b)(2) and accessing adequate facilities;
(2)establishing coordination arrangements and processes with other entities, including local educational agencies and related entities, organizations delivering health and social services in the service area involved, and the State; (3)establishing training and professional development protocols and processes under sections 135 and 136;
(4)meeting accreditation requirements; (5)providing supports to enable family child care home providers to participate as providers within the child care and early learning program carried out by the prime sponsor involved and to enable the prime sponsor to meet the national program standards;
(6)securing materials and resources for professional learning opportunities; and (7)other activities related to the establishment, expansion, and scaling of services and processes needed to fully implement the prime sponsor’s child care and early learning program and enable the prime sponsor to meet the national program standards.
(c)PurposesThe Secretary may provide the supplemental financial assistance to a prime sponsor that meets the requirements of subsection (a) and has difficulty in providing a non-Federal share because the prime sponsor serves an area with a high concentration of families with a family income of not more than, or slightly above, 200 percent of the poverty line, for the purposes of increasing the Federal share of the costs described in section 121(c)(2)(A). 152.Special grants to States (a)GrantsOn approving an application submitted by any State, the Secretary is authorized to provide a grant to the State for carrying out activities described in subsection (b).
(b)Use of fundsA State that receives a grant under subsection (a) may use the grant funds for— (1)identifying child care and early learning services goals and needs within the State;
(2)furnishing child care providers with start-up funding and technical assistance; (3)supporting compensation for the child care and early learning workforce comparable to compensation for the primary education workforce, which may include retention or bonus awards;
(4)establishing or expanding the operation of community or neighborhood-based family child care networks by providing grants and contracts for training; (5)supporting the recruitment, training, and professional development of the child care and early learning workforce; 
(6)assisting in the establishment of Child Care and Early Learning Councils and strengthening the capability of such Councils to effectively advise on the child care and early learning programs; (7)encouraging the cooperation and participation of State agencies in providing child care and early learning services, including health, family planning, mental health, education, nutrition, family, social, and rehabilitative services if that cooperation and participation are requested by appropriate prime sponsors in the development and implementation of child care and early learning plans;
(8)encouraging the full utilization of resources and facilities for child care and early learning programs within the State; (9)disseminating the results of research on child care and early learning programs;
(10)conducting programs for the exchange of personnel involved in child care and early learning programs within the State; (11)assisting prime sponsors in the acquisition or improvement of facilities for child care and early learning programs;
(12)assessing State and local licensing codes as the codes relate to child care and early learning programs within the State; (13)developing information useful in reviewing prime sponsorship plans described in section 113(a) and child care and early learning plans described in section 114(b);
(14)facilitating collaboration among prime sponsors and delegate providers within the State; and (15)supporting a unified, birth-through-school-entry, early childhood system, including carrying out activities related to establishing braided or blended funding arrangements to promote the integration of services to children and families.
(c)Maintenance of effortNo State or community shall reduce its expenditures for child care and early learning programs (including home-based child care and early learning programs) because of financial assistance provided under this section. IIRelated programs 201.Maintenance of effort (a)Maintenance of effortSection 658J of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858h) is amended by adding at the end the following:

(d)Maintenance of effort
(1)In generalNo State shall receive such a payment for a fiscal year if the State reduces its total State expenditures for child care services for the prior fiscal year below the average of such expenditures for the 3 fiscal years preceding that prior fiscal year. (2)Total State expendituresFor purposes of this subsection, total State expenditures for child care services include State expenditures to carry out this subchapter and the Universal Child Care and Early Learning Act..
(b)Relationship to the Universal Child Care and Early Learning ActSection 658M of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858k) is amended by adding at the end the following:  (c)Relationship to the Universal Child Care and Early Learning ActAn eligible child who is eligible for child care and early learning services under the Universal Child Care and Early Learning Act shall only receive child care services under this subchapter that the child is ineligible for under that Act..

